—In an action, inter alia, to recover damages for breach of fiduciary duty, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Lally, J.), dated February 23, 1999, as, after a nonjury trial, dismissed the complaint.
*504Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff, who is the minority shareholder in two closely held corporations, claims, inter alia, that the individual defendants breached their fiduciary duties as majority shareholders, officers, and directors by diverting corporate assets to themselves, family members, and other corporate entities controlled by them. After a nonjury trial, the Supreme Court dismissed the complaint.
A judgment rendered after a nonjury trial should not be disturbed on appeal unless it is clear that the court’s conclusion could not have been reached under any fair interpretation of the evidence (see, Alleva v Alleva Dairy, 129 AD2d 663). Here, the evidence supports the Supreme Court’s conclusion that the challenged corporate transactions, viewed as a whole, were not tainted by fraud, illegality, or self-dealing, but were justified by legitimate business purposes (see, Alpert v 28 Williams St. Corp., 63 NY2d 557).
The plaintiff’s remaining contentions are without merit. Santucci, J. P., S. Miller, Florio and Schmidt, JJ., concur.